Citation Nr: 0843647	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-35 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for breathing 
problems/collapsed lung.

2.  Entitlement to service connection for a mental health 
condition.

3.  Entitlement to an initial disability rating in excess of 
10 percent for herniated nucleus pulposus at T6-7 status post 
discectomies with screws.

4.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative arthritis of the right ankle.

5.  Entitlement to an initial compensable disability rating 
for removal of post portion of left rib number 8.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1997 to 
December 1998 and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for breathing 
problems/collapsed lung and a mental health condition and 
granted service connection for herniated nucleus pulposus at 
T6-7 status post discectomies with screws at a 10 percent 
disability rating, for post-operative arthritis of the right 
ankle also at a 10 percent disability rating and for removal 
of post portion of left rib number 8 at a noncompensable 
disability rating.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal. 

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

The veteran has submitted a favorable decision dated in April 
2008 by the Social Security Administration (SSA) which 
indicates he is in receipt of disability benefits for a back 
disorder and affective mood disorder.  Once VA is put on 
notice that the veteran is in receipt of SSA benefits, VA has 
a duty to obtain the records associated with that decision.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The decision 
reflects that the veteran underwent examinations of his left 
leg and back by private physicians in March and October 2006.  
As these are pertinent to the veteran's claims, these records 
should be obtained.

In addition, in connection with his claims on appeal, the 
veteran has been scheduled for several VA examinations for 
which he has not reported.  It appears that the veteran has 
moved several times and has made attempts to alert the VA of 
his addresses; however, he has claimed that he did not 
receive notice of the examinations scheduled for his claims.  
The Board finds that the veteran has shown good cause for his 
failure to report to his examinations.  38 C.F.R. § 3.655 
(2008).  In order to appropriately fulfill the VA's duty to 
assist, the veteran should be rescheduled for these 
examinations. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the veteran a 
corrective notice, that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date and a disability rating, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the SSA.  The SSA should be informed 
that records previously sent to an 
employee of the VA were not added the 
veteran's claims folder.  If records are 
unavailable, SSA should so indicate.

3.  The AOJ should make arrangements for 
the veteran to be afforded examinations, 
by appropriate specialists, to determine 
whether the veteran has breathing 
problems/a collapsed lung or a mental 
disorder that is related to service, and 
to determine the current nature and 
severity of his service-connected spine, 
right ankle and rib disabilities.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The examiners should determine whether 
the veteran has a lung or mental health 
disorder, and, if do, should offer 
opinions as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's lung or 
mental health disorders are a result of 
any incident in service or began to 
manifest during service or are 
etiologically related to the veteran's 
active duty service in any way, and (2) 
the current status of the veteran's lung 
and mental health disorders.  If the 
etiologies of the diagnosed disorders are 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events. 

In addition, the examiners should assess 
the nature and severity of the veteran's 
service-connected herniated nucleus 
pulposus at T6-7 status post discectomies 
with screws, post-operative arthritis of 
the right ankle and removal of post 
portion of left rib number 8 in 
accordance with the latest AMIE 
worksheets for rating spine, ankle and 
rib disorders, respectively.  

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of his claims.  38 C.F.R. § 3.655.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




